Citation Nr: 0936176	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  On service entry, the Veteran was noted to be status-post 
right knee anterior cruciate ligament reconstruction, with no 
complaints of pain and findings of normal range of motion. 

2.  Medical evidence during and since service reflects 
complaints of pain, swelling, and limitation of motion in the 
right knee.


CONCLUSION OF LAW

The Veteran's right knee disability was aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Duties To Notify And Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran on the issue in appellate 
status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to 
the present time or by showing that a disability which pre-
existed service was aggravated during service.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

A Veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service.  38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

Analysis

The record reveals a pre-existing right knee injury.  
Specifically, private medical records reflect that the 
Veteran underwent right knee anterior cruciate ligament (ACL) 
reconstruction surgery in October 1999.  A subsequent surgery 
was performed in May 2000 following a re-injury.  A May 2005 
private physician's statement indicates that the Veteran's 
knees were in "excellent condition," and that he could 
participate in all activities, including military activities, 
with no restrictions.

At his June 2005 entrance examination, the Veteran's prior 
ACL surgeries were noted.  He denied any current knee 
problems, including pain, swelling, and giving out.  Physical 
examination of the right knee revealed full range of motion, 
no effusion, and no ligament instability.  

A January 2006 physical therapy note shows the Veteran 
complained of right knee swelling and pain with running, 
marching, and prolonged walking and standing.  While he 
denied complete giving way of the knee, he reported 
occasional episodes of the knee sliding with quick movements.  
Physical examination of the knee was normal.  X-rays revealed 
post-surgical findings consistent with ACL reconstruction, 
possible minimal synovial thickening and/or fluid, and a 
small ossific density over the anterior joint space.

A February 2006 orthopedic clinic report indicates that the 
Veteran's right knee felt loose medially with cutting 
maneuvers.  Anterior drawer sign was positive in internal 
rotation.  Additionally, it was noted that the right knee did 
not show full range of motion, and, specifically, that it 
lacked 1-2 degrees of full extension compared to the left 
knee.  

At a March 2006 Medical Evaluation Board examination, the 
Veteran demonstrated active range of motion of 0 to 100 
degrees in the right knee.

Despite the foregoing findings, an April 2006 Physical 
Evaluation Board report found that there was no evidence of 
permanent service aggravation of the Veteran's right knee 
disability.  The diagnosis was coded as analogous to 
degenerative arthritis.

In August 2006, the Veteran underwent a VA general medical 
examination.  The Veteran reported that he could not walk 
greater than one mile without developing pain and swelling 
and that he could not fully squat.  Physical examination 
revealed no crepitus, deformity, erythema, effusion, 
instability or tenderness.  Range of motion was 0 to 125 
degrees with no pain noted.  Additionally, X-rays revealed 
minor joint effusion.  An impression of status post ACL 
reconstruction was noted.   

Subsequently, the RO sought an opinion as to whether the 
Veteran's pre-existing right knee disability was aggravated 
by active service.  In a November 2006 opinion, a VA examiner 
acknowledged the apparent resolution of the Veteran's knee 
symptoms after his ACL surgeries and prior to service, and 
the reemergence of "intermittent" symptoms during service, 
but stated that it was not clear whether the symptoms only 
manifested when the Veteran was exerting himself or whether 
the service actually worsened his knee problem.  As such, the 
examiner concluded that it was "impossible to say, without 
speculation, any aggravation, of his knee that would be 
caused by the [s]ervice."  

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  Here, when viewed in light of 
evidence showing that the Veteran's right knee disability was 
absent of symptoms upon service entry (with a private 
physician describing his knees as "excellent" and his June 
2005 enlistment examination reflecting normal findings 
including full range of motion), the Board finds that the 
complaints of right knee pain and objective findings of 
limitation of motion during and since service sufficiently 
demonstrates a permanent increase in the severity of his 
right knee disability.  Resolving all doubt in favor of the 
Veteran, the Board finds that entitlement to service 
connection for a right knee disability on the basis of 
aggravation during service is warranted.


ORDER

Entitlement to service connection for a right knee disability 
is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


